IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


WATTS TOWNSHIP BOARD OF        : No. 27 MAL 2019
AUDITORS,                      :
                               :
              Petitioner       : Petition for Allowance of Appeal from
                               : the Order of the Commonwealth Court
                               :
         v.                    :
                               :
                               :
KARL RAUDENSKY, WATTS TOWNSHIP :
SUPERVISOR,                    :
                               :
              Respondent       :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.